OPINION DENYING A REHEARING.
In a motion for rehearing it is insisted, first, that all that was said in the opinion with reference to an offer of reward by private individuals is outside the case, because it is urged that in this case the offer was a public one. It was signed by the husband of the murdered woman, and also by B. L. Taft, who described himself as president sub-order 62, A. H. T. A., and by J. W. Elam, who described himself as sheriff of Labette county. There was no suggestion in the record anywhere that the sheriff had authority to make the offer as an official, or to *43bind the county, and the contention now urged has no merit. There was nothing to show-that B. L. Taft had authority to bind the association, of which he was president, but if, in fact, the offer had been made by.the association, it would still be a private, and not a public, offer.
Because we held that Murray, chief of police, was not entitled to the reward, on the'ground that he acted in the performance of his official duties, it is seriously contended that the decision is unsound, unless the court shall first decide whether the accused would have been guilty of murder if he had resisted arrest, and had killed the chief of police; that unless Murray would have had the same protection as if armed with a warrant, it was not his duty to make the arrest and, therefore, he is entitled to the reward. It is urged that this contention was presented in the brief, and that appellees have the right to insist that it be decided.
We cannot agree with counsel that every contention made in their argument must be followed out and decided. Upon the facts stated with much detail in the opinion, we held that all the chief of police did was done in the discharge of his official duty. He knew that a crime had been committed; he had seen the offer of reward which described Smith as the accused person; he had been requested by Smith’s friends to go to the place where Smith was and take charge of him; and he knew that Smith wished .to surrender himself for protection from mob violence. In our opinion, it is- absurd to argue that Murray, under those circumstances, had no duty to perform as chief of police, or that it was not. his duty to take charge of Smith and convey him to a place of safety. If the officer had no duty to perform and no authority to do anything until a warrant issued, the mob might have acted while he was seeking -to obtain a warrant; besides, an officer authorized to make an arrest with a warrant needs., none -where the person he takes charge of surrenders himself. Whatever the chief of police did in the matter was done as a police official.
Among other matters argued, but which have no proper place in a motion for rehearing, is a complaint of a decision adverse to counsel in another case 'not even remotely related to the present case.
Rehearing denied.